Appeal by the defendant from a resentence of the County Court, Westchester County (Capeci, J.), imposed March 3, 2010, which, upon his conviction of burglary in the second degree, upon his plea of guilty, imposed a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed on November 4, 1999.
Ordered that the resentence is affirmed.
On this appeal from a resentence, the defendant claims that his underlying plea was invalid and should be vacated. That *1148claim may not be raised on this appeal from the resentence only (see CPL 450.30 [3]; People v Ferrufino, 33 AD3d 623 [2006]; People v Luddington, 5 AD3d 1042, 1042-1043 [2004]; People v Jordan, 65 AD3d 428, 429 [2009], Iv granted 13 NY3d 908 [2009]; People v DeSpirito, 27 AD3d 479 [2006]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit (see People v Young, 78 AD3d 744 [2010]; People v Allen, 66 AD3d 792, 793 [2009]; People v Bowman, 65 AD3d 636 [2009]; People v Edwards, 62 AD3d 467, 468 [2009]). Prudenti, P.J., Florio, Balkin and Leventhal, JJ., concur.